UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-24159 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) (703) 777-6327 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesR No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 6,996,932 shares of Common Stock as of August 5, 2011. MIDDLEBURG FINANCIAL CORPORATION INDEX Part I.Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets 4 Consolidated Statements of Income 5 Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 55 Item 4. Controls and Procedures 57 Part II.Other Information Item 1. Legal Proceedings 57 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults upon Senior Securities 57 Item 4. Removed and Reserved 57 Item 5. Other Information 57 Item 6. Exhibits 58 Signatures 59 3 PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS MIDDLEBURG FINANCIAL CORPORATION Consolidated Balance Sheets (In thousands, except for share and per share data) (Unaudited) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits with other institutions Total cash and cash equivalents Securities available for sale Loans held for sale Restricted securities, at cost Loans receivable, net of allowance for loan losses of $15,073 at June 30, 2011 and $14,967 at December 31, 2010 Premises and equipment, net Goodwill and identified intangibles Other real estate owned, net of valuation allowance of $1,006 at June 30, 2011 and $1,486 at December 31, 2010 Prepaid federal deposit insurance Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest-bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits Securities sold under agreements to repurchase Short-term borrowings Long-term debt Subordinated notes Accrued interest payable and other liabilities Commitments and contingent liabilities - - TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock ($2.50 par value; 20,000,000 shares authorized, 7,000,824 issued; 6,996,932 and 6,925,437 outstanding at June 30, 2011 and December 31, 2010, respectively) Capital surplus Retained earnings Accumulated other comprehensive income (loss) ) Total Middleburg Financial Corporation shareholders' equity Non-controlling interest in consolidated subsidiary TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements. 4 MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Income (In thousands, except for per share data) Unaudited Unaudited For the Six Months For the Three Months Ended June 30, Ended June 30, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ Interest and dividends on securities available for sale Taxable Tax-exempt Dividends 72 43 36 22 Interest on deposits in banks and federal funds sold 60 63 33 28 Total interest and dividend income INTEREST EXPENSE Interest on deposits Interest on securities sold under agreements to repurchase 80 69 60 Interest on short-term borrowings 53 67 Interest on long-term debt Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Trust services income Gains on loans held for sale Gains (losses) on securities available for sale, net 87 ) Total other-than-temporary impairment losses ) ) - ) Portion of loss recognized in other comprehensive income 16 52 - 1 Net impairment losses (1 ) ) - ) Commissions on investment sales Fees on mortgages held for sale 87 Other service charges, commissions and fees Bank-owned life insurance Other operating income (losses) ) 88 Total noninterest income NONINTEREST EXPENSE Salaries and employees' benefits Net occupancy and equipment expense Advertising Computer operations Other real estate owned Other taxes Federal deposit insurance expense Other operating expenses Total noninterest expense Income before income taxes Income tax expense 75 NET INCOME Net (income) loss attributable to non- controlling interest ) Net income attributable to Middleburg Financial Corporation $ Earnings per share: Basic $ Diluted $ See accompanying notes to the consolidated financial statements. 5 MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Changes in Shareholders’ Equity For the Three and Six months ended June 30, 2011 and 2010 (In Thousands, Except Share Data) (Unaudited) Middleburg Financial Corporation Shareholders Accumulated Other Total Common Capital Retained Comprehensive Comprehensive Noncontrolling Comprehensive Stock Surplus Earnings Income (Loss) Income Interest Income Total Balances - December 31, 2009 $ ) $ $ Comprehensive income Net income (loss) $ ) $ Other comprehensive income net of tax: Unrealized holding gains arising during the period (net of tax, $1,126) Reclassification adjustment (net of tax, $159) Unrealized losses on securities for which other-than-temporary impairment has been recognized in earnings (net of tax, $ 84) Total other comprehensive income - $ Total comprehensive income (loss) $ ) $ Cash dividends declared ) ) Exercise of stock options (1,750 shares) 4 14 18 Vesting of restricted stock awards (3,650 shares) 9 (9 ) - Distributions to non-controlling interest ) ) Share-based compensation - 71 71 Balances - June 30, 2010 $ ) $ $ Balances - December 31, 2010 $ ) $ $ Comprehensive income Net income (loss) $ ) $ Other comprehensive income net of tax: Unrealized holding gains arising during the period (net of tax, $2,090) - Reclassification adjustment (net of tax, $41) ) ) - ) ) Unrealized losses on securities for which other-than-temporary impairment has been recognized in earnings (net of tax, $0) 1 1 - 1 1 Unrealized loss on intrest rate swap (net of tax, 33) ) ) - ) ) Total other comprehensive income - Total comprehensive income (loss) $ ) $ Cash dividends declared ) ) Vesting of restricted stock awards (7,922 shares) 19 ) - Cancellation of restricted stock (946 shares) (2 ) ) ) Distributions to non-controlling interest ) ) Share-based compensation - Balances - June 30, 2011 $ See accompanying notes to the consolidated financial statements. 6 MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Cash Flows (In Thousands) Unaudited For the six months ended June 30, June 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Equity in (undistributed earnings) of affiliate ) ) Provision for loan losses Net (gain) on securities available for sale ) ) Other than temporary impairment loss 1 Net loss (gain) on disposal of assets 39 (7
